Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 28, 1977, convicting him of attempted *877robbery in the second degree, upon his plea of guilty, and imposing sentence. By order dated April 16,1979, this court remitted the case to the County Court to hear and report on defendant’s application to withdraw his plea of guilty and the appeal has been held in abeyance in the interim (People v Abel, 69 AD2d 866). The County Court has complied and furnished its report. Judgment affirmed. No opinion. Damiani, J. P., Lazer, Rabin and O’Connor, JJ., concur.